March 22, 2021

                                                     Supreme Court

                                                     No. 2019-268-Appeal.
                                                     (KM 19-106)


         Warnsey Wiggins           :

                 v.                :

          Edward Pianka.           :




           NOTICE: This opinion is subject to formal revision before
           publication in the Rhode Island Reporter. Readers are requested to
           notify the Opinion Analyst, Supreme Court of Rhode Island, 250
           Benefit Street, Providence, Rhode Island 02903, at Telephone
           (401) 222-3258 or Email: opinionanalyst@courts.ri.gov, of any
           typographical or other formal errors in order that corrections may
           be made before the opinion is published.
                                                         Supreme Court

                                                         No. 2019-268-Appeal.
                                                         (KM 19-106)


         Warnsey Wiggins              :

                  v.                  :

          Edward Pianka.              :



      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                    OPINION

      Justice Lynch Prata, for the Court. Before us is an appeal from a Superior

Court judgment confirming an arbitration award in favor of the petitioner, Warnsey

Wiggins. The respondent, Edward Pianka, contends that the hearing justice erred in

denying his motion to vacate the arbitration award and in granting the petitioner’s

motion to confirm the award. This case came before the Supreme Court pursuant to

an order directing the parties to appear and show cause why the issues raised in this

appeal should not be summarily decided. After considering the parties’ written and

oral submissions and after reviewing the record, we conclude that cause has not been

shown and that this case may be decided without further briefing or argument. In

accordance with the strong public policy in favor of the finality of arbitration awards,

we affirm the judgment of the Superior Court.
                                  Facts and Travel

        On October 31, 2013, at approximately 6 p.m., a collision occurred between

an automobile driven by petitioner and respondent, who was walking across Main

Street in West Warwick, Rhode Island.          The respondent subsequently filed a

negligence action against petitioner in Superior Court.1 Thereafter, the parties

submitted the matter to nonbinding arbitration as required by the Superior Court

Rules Governing Arbitration of Civil Actions. The arbitrator found that each party

had been 50 percent at fault for the accident and he awarded respondent 50 percent

of his damages. In his decision, the arbitrator noted that petitioner had testified that

“[h]e believe[d] he was traveling 25 to 30 mph.” The respondent rejected the

nonbinding arbitration award.

        The parties subsequently consented to submit the case to binding arbitration.

At the arbitration hearing, a surveillance camera video of the accident was admitted

into evidence. In his testimony at the arbitration hearing, petitioner stated that he

was driving at approximately 20 to 25 miles per hour at the time of impact.

        The respondent also testified at the arbitration hearing and stated that the

accident occurred in a heavily residential area. Additionally, respondent states that

he submitted evidence in the form of documentation regarding stopping distances

for cars traveling at various speeds, which he believed demonstrated that petitioner


1
    The underlying negligence action was No. KC-2014-363.
                                         -2-
could not have stopped ten feet after the accident unless petitioner had begun to

apply his brakes before hitting respondent. The respondent asserts that, under

cross-examination, petitioner denied that he previously testified that he was traveling

at 25 to 30 miles per hour.2

      The arbitrator issued his award on June 28, 2018. The arbitrator reviewed the

testimony and noted that petitioner testified that he did not see what had hit his car

and that he had “stopped approximately 10 feet past the point of impact.” The

arbitrator noted that petitioner’s testimony established that “there were really no

houses in the area” and, therefore, trick-or-treaters were not expected in the area on

that Halloween evening. The arbitrator also noted that respondent testified that he

had consumed three beers and two vodka shots at a friend’s house prior to his going

out for a walk and that he chose not to use a crosswalk that was farther up the road.3

The arbitrator also noted that when respondent crossed Main Street he saw

petitioner’s vehicle approaching and assumed that petitioner had seen him and

nevertheless proceeded to cross the street with his back to oncoming traffic.

      The arbitrator also reviewed the video surveillance and stated that the video

showed respondent wearing dark clothing, talking on a cell phone, and walking with



2
  There is no transcript of the arbitration proceeding. Thus, we rely on the parties’
assertions as to what occurred.
3
  The petitioner submitted a report that indicated that respondent had an estimated
blood alcohol level of .193 at the time of the accident.
                                         -3-
a staggered gait while crossing the street. The arbitrator found that the video showed

that respondent was not paying attention to traffic and that he walked into the front

fender of petitioner’s vehicle. The arbitrator also observed that the video did not

demonstrate that petitioner failed to pay attention and also did not show that

petitioner was speeding; he found that “[t]here was nothing [petitioner] could have

done to avoid what happened.”

      The arbitrator concluded that respondent had failed to satisfy his burden of

showing that petitioner acted negligently.        Thus, he determined that it was

respondent who “was negligent and that his negligence was the sole proximate cause

of his injuries and damages.” Therefore, he concluded, his decision should enter in

favor of petitioner.

      The respondent then filed a motion to compel the arbitrator to provide all

arbitration statements and packages submitted for the arbitration proceeding. It was

later revealed that the arbitrator had destroyed all the records submitted by the parties

for the arbitration. The respondent then filed a motion to vacate the arbitration




                                          -4-
award.4 The petitioner filed a separate petition to confirm the arbitration award.5 A

hearing justice conducted a hearing on the competing motions.

      At the hearing, respondent argued that he had been unable to cross-examine

petitioner about the discrepancy in testimony about how fast he was traveling. He

also maintained that the arbitrator committed misconduct by ignoring evidence

submitted by respondent about stopping times and by later destroying all evidence

associated with the arbitration. The petitioner, on the other hand, argued that the

arbitrator had carefully reviewed the evidence and issued a thorough decision and

that respondent simply disagreed with the arbitrator’s assessment of the evidence.

With respect to the arbitrator’s destruction of the arbitration record, petitioner argued

that this was not significant because the arbitrator did away with the records after he

had issued his award. The petitioner also noted that the parties had exchanged the

arbitration evidence and each had copies of all documents and other evidence that

had been presented.

      After oral argument, the hearing justice issued a bench decision and concluded

that, based on the demanding standard of review with respect to arbitration awards,



4
  The respondent also filed a separate action in the Superior Court seeking
declaratory and injunctive relief and damages relating to the accident at issue in this
case in No. KC-2019-19.
5
  The parties later stipulated that respondent’s prior motion to vacate, filed in a
related case, would be considered along with petitioner’s petition to confirm in the
present case.
                                          -5-
there was no basis for vacating the award in this case. The hearing justice went on

to confirm the award. The respondent timely appealed.

      On appeal, respondent again raises the arguments that he presented in the

Superior Court. First, he asserts that the award was procured by undue means

because, he alleges, petitioner falsely testified about the speed of his vehicle.

Second, respondent argues that the award was irrational, contending that the

arbitrator refused to give any weight to the evidence that had been submitted by

respondent. Finally, respondent contends that the arbitrator exceeded his powers

and committed misconduct in physically discarding the evidence submitted by the

parties after the arbitration award was issued.

                                Standard of Review

      “To preserve the integrity and efficacy of arbitration proceedings, judicial

review of arbitration awards is extremely limited.” Lemerise v. Commerce Insurance

Company, 137 A.3d 696, 699 (R.I. 2016) (quoting Berkshire Wilton Partners, LLC

v. Bilray Demolition Co., Inc., 91 A.3d 830, 834-35 (R.I. 2014)). It is well settled

that “public policy favors the finality of arbitration awards, and such awards enjoy a

presumption of validity.” Caffey v. Lees, 175 A.3d 478, 481 (R.I. 2018) (brackets

omitted) (quoting Lemerise, 137 A.3d at 699).

      General Laws 1956 § 10-3-12 provides the grounds for vacating an arbitration

award. The limited grounds for a court to vacate are as follows:


                                         -6-
             “(1) Where the award was procured by corruption, fraud
             or undue means.
             “(2) Where there was evident partiality or corruption on
             the part of the arbitrators, or either of them.
             “(3) Where the arbitrators were guilty of misconduct in
             refusing to postpone the hearing, upon sufficient cause
             shown, or in hearing legally immaterial evidence, or
             refusing to hear evidence pertinent and material to the
             controversy, or of any other misbehavior by which the
             rights of any party have been substantially prejudiced.
             “(4) Where the arbitrators exceeded their powers, or so
             imperfectly executed them that a mutual, final, and
             definite award upon the subject matter submitted was not
             made.” Section 10-3-12.

      We review arbitration awards “merely ‘to determine whether the arbitrator

has resolved the grievance * * * but not to determine whether the arbitrator has

resolved the grievance correctly.’” Prospect Chartercare, LLC v. Conklin, 185 A.3d

538, 544 (R.I. 2018) (quoting Jacinto v. Egan, 120 R.I. 907, 912, 391 A.2d 1173,

1176 (1978)). “Accordingly, ‘only in cases in which an award is so tainted by

impropriety or irrationality that the integrity of the process is compromised should

courts intervene.’” Id. (brackets omitted) (quoting Prudential Property and Casualty

Insurance Co. v. Flynn, 687 A.2d 440, 441 (R.I. 1996)). Thus “‘every reasonable

presumption in favor of the award will be made,’ and the party claiming that an

arbitrator exceeded his authority ‘bears the burden of proving that contention.’” Id.

(brackets omitted) (quoting Berkshire Wilton Partners, LLC, 91 A.3d at 835).




                                        -7-
                                      Discussion

      After a careful review of the respondent’s oral and written submissions, we

are satisfied that he has failed to overcome the formidable burden necessary to defeat

the presumption of validity to which an arbitration award is entitled. See Caffey, 175

A.3d at 481. First, respondent has asserted that the arbitration award was procured

through undue means because, he alleges, petitioner falsely testified about the speed

of his vehicle and his legal counsel failed to correct this testimony.

      This Court has indicated that the “undue means” referenced in § 10-3-12(1)

would include “underhanded or conniving ways of procuring an award that are

similar to corruption or fraud, but do not precisely constitute either.” Caffey, 175

A.3d at 481 (quoting National Casualty Co. v. First State Insurance Group, 430 F.3d

492, 499 (1st Cir. 2005)). Also, there must be a “causal nexus” between the improper

conduct and the arbitration award in order to vacate the award on this basis. See id.

at 483 (quoting McGinity v. Pawtucket Mutual Insurance Company, 899 A.2d 504,

507 (R.I. 2006)).

      The arbitrator was not required to agree with respondent’s assessment that

petitioner offered false testimony.     The arbitrator could have determined that

petitioner simply did not remember his earlier testimony during the course of the

nonbinding arbitration proceedings. Alternatively, as the hearing justice pointed out,

petitioner’s testimony could have reflected the fact that his later testimony was the


                                         -8-
correct statement of his vehicle’s speed.6 Furthermore, it was the function of

respondent’s counsel to bring out any false testimony that he believed had been

offered by petitioner through cross-examination.        In our opinion, petitioner’s

testimony and actions did not constitute procuring an arbitration award by undue

means. See Caffey, 175 A.3d at 482-83 (concluding that the arbitration award was

not procured by undue means although counsel failed to disclose doctor’s initial

opinion, which was contrary to doctor’s subsequent opinion, before or during

arbitration hearing).

      The respondent additionally asserts that the arbitrator acted irrationally,

exceeded his powers, and committed misconduct in deciding not to rely upon

evidence submitted by respondent and in later destroying such evidence. However,

it appears that the arbitrator’s decision was rational and was based on pertinent

evidence.   The arbitrator was not required to interpret the evidence the way

respondent desired. Further, although we pause to note that it may not be the best

practice to destroy the records submitted by the parties so soon after the arbitration

proceeding, respondent has not demonstrated that the arbitrator refused to consider

his evidence. From the decision, it appears that the arbitrator simply found the

evidence submitted by petitioner to be more credible. Additionally, the arbitrator


6
 Notably, the only difference in testimony argued by respondent was a 5 miles per
hour difference in the estimated speed range given at the first arbitration as 25 to 30
miles per hour, then 20 to 25 miles per hour at the binding arbitration hearing.
                                         -9-
relied upon the video of the incident to assist him in making the credibility

determinations. See Atwood Health Properties, LLC v. Calson Construction

Company, 111 A.3d 311, 317 (R.I. 2015) (recognizing “that unless provided

otherwise, arbitrators[,] * * * like a jury, are under no obligation to set out the reasons

for their award or the findings of fact or conclusions of law on which that award is

premised”) (quoting Purvis Systems, Inc. v. American Systems Corporation, 788

A.2d 1112, 1118 (R.I. 2002)).

       We therefore cannot agree with the respondent’s assertion that the arbitrator’s

actions were irrational, exceeded his powers, or amounted to undue means in

accordance with Rhode Island law. See Flynn, 687 A.2d at 441 (“Only in cases in

which an award is so tainted by impropriety or irrationality that the integrity of the

process is compromised should courts intervene.”). Simply put, the respondent has

failed to provide any evidence to establish any of the factors set forth in § 10-3-12

that would warrant vacating the award. Accordingly, we perceive no error by the

hearing justice in granting the motion to confirm and denying the motion to vacate

the award.

                                       Conclusion

       For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court. The record may be returned to the Superior Court.




                                          - 10 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                               Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Warnsey Wiggins v. Edward Pianka.

                                     No. 2019-268-Appeal.
Case Number
                                     (KM 19-106)

Date Opinion Filed                   March 22, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Erin Lynch Prata


Source of Appeal                      Kent County Superior Court


Judicial Officer from Lower Court    Associate Justice Richard A. Licht

                                     For Petitioner:

                                     Patricia A. Buckley, Esq.
Attorney(s) on Appeal
                                     For Respondent:

                                     Ronald J. Resmini, Esq.




SU-CMS-02A (revised June 2020)